Agreement and Plan of Merger by and Among SonicWALL, Inc., Avalon Acquisition Corp., and Aventail Corporation Agreement and Plan of Merger This Agreement and Plan of Merger (this “Agreement”) is entered into as of June 12, 2007 (the “Agreement Date”) by and among SonicWALL, Inc., a California corporation (“Acquirer”), Avalon Acquisition Corp., a Washington corporation and a wholly owned subsidiary of Acquirer (“Sub”) andAventail Corporation, a Washington corporation (“Company”). Recitals A.The parties intend that, subject to the terms and conditions hereinafter set forth, Sub will merge with and into Company (the “Merger”), with Company to be the surviving corporation of the Merger, all pursuant to the terms and conditions of this Agreement, the Articles of Merger, the Plan of Merger and the applicable provisions of the laws of the State of Washington. B.The Company’s Board of Directors has determined that the Merger is in the best interests of Company and its shareholders, has approved and declared advisable this Agreement and, accordingly, has agreed to effect the Merger provided for herein upon the terms and conditions of this Agreement. Agreement NOW, THEREFORE, the parties hereto agree as follows: ARTICLE 1 CERTAIN DEFINITIONS 1.1As used herein, the following terms will have the meanings set forth below: “2007 Equity Incentive Plan” means the Company 2007 Equity Incentive Plan to be approved by the Company’s Board of Directors and Company Shareholders. “Acquirer Ancillary Agreements” means all agreements (other than this Agreement) and documents to which Acquirer is or will be a party that are required to be executed pursuant to this Agreement. “Acquirer Common Stock”means the Common Stock (no par value) of Acquirer. “Acquirer Options” means options to purchase shares of Acquirer Common Stock. “Acquirer Stock Price” means the average of the closing sale prices of Acquirer Common Stock as quoted on the Nasdaq Stock Market for the 10 consecutive trading days ending with the trading day that is 3 trading days prior to the Closing Date. “Acquisition Proposal” means any agreement, offer, proposal or bona fide indication of interest by a Person (other than Acquirer) or any public announcement of intention to enter into any such agreement or of (or intention to make) any offer, proposal or bona fide indication of interest relating to or involving:(a) any acquisition or purchase of Company Capital Stock or Company Rights from Company or any of its Subsidiaries or from the Company Shareholders by any Person or “group” (as defined under Section 13(d) of the Exchange Act and the rules and regulations thereunder) representing 10% or more of the voting interest in the total outstanding voting securities of Company or any of its Subsidiaries; (b) any tender offer or exchange offer that, if consummated, would result in any Person or “group” (as defined under Section 13(d) of the Exchange Act and the rules and regulations thereunder) beneficially owning Company Capital Stock or Company Rights representing 10% or more of the voting interest in the total outstanding voting securities of Company or any of its Subsidiaries; (c) any merger, consolidation, business combination or similar transaction involving Company or any of its Subsidiaries; (d) any sale, lease, mortgage, pledge, exchange, transfer, license, acquisition or disposition of 10% or more of the assets of Company or any of its Subsidiaries in any single transaction or series of related transactions; (e) any sale, lease, exchange, transfer, license or disposition to a Person of all or a significant portion of the Company Business; or (f) any liquidation, dissolution, recapitalization or other significant corporate reorganization of Company or any of its Subsidiaries or any extraordinary dividend (whether of cash or other property).Notwithstanding the foregoing, the Company shall be able to sell or license its Company Products and Services in the ordinary course of business consistent with past practice. “Affiliate” means an “affiliate” within the meaning of Rule 144 or Rule 405 promulgated under the Securities Act. “Applicable Laws” means all foreign, federal, state, local, municipal or other laws, statutes, constitutions, principles of common law, resolutions, ordinances, codes, edicts, decrees, regulations, rules and other provisions having the force or effect of law, and all judicial and administrative orders, writs, injunctions, awards, judgments, decrees and determinations, applicable to a specified Person or to such Person’s assets, properties or business. “Articles of Merger” shall mean the Articles of Merger to be filed with the Secretary of State of the State of Washington at the Effective Time and as set forth on Exhibit C-2, attached hereto. “business day” means a day (a) other than Saturday or Sunday and (b) on which commercial banks are open for business in Seattle, Washington. “Code” means the United States Internal Revenue Code of 1986, as amended. “Company Ancillary Agreements” means all agreements (other than this Agreement) and documents to which Company is or will be a party that are required to be executed pursuant to this Agreement. “Company Business” means the business of Company being conducted and as proposed to be conducted as of the Agreement Date. “Company Capital Stock” means the outstanding shares of Company Common Stock and Company Preferred Stock. “Company Common Stock” means the Common Stock, par value $0.0001 per share, of Company. “Company Common Shareholders” means the record holders of issued and outstanding shares of Company Common Stock. “Company IP Rights” means any and all Intellectual Property used in the conduct of the Company Business. “Company Options” means an option to purchase shares of Company Common Stock and shall, for all purposes hereof, exclude New Company Options. “Company Option Plans” means the Company 1996 Equity Incentive Plan, 2006 Equity Incentive Plan and the 2007 Equity Incentive Plan. “Company-Owned IP Rights” means Company IP Rights that are owned or are purportedly owned by or are exclusively licensed to the Company or any of its Subsidiaries. “Company Preferred Stock” means the Series A Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock, the Series D Preferred Stock and the Series E Preferred Stock. “Company Preferred Shareholders” means the record holders of issued and outstanding shares of Company Preferred Stock. “Company Products and Services” means all products or services produced, marketed, licensed, sold, distributed or performed by or on behalf of Company or any of its Subsidiaries and all products or services currently under development by Company or any of its Subsidiaries. “Company Registered Intellectual Property” means all United States, international and foreign:(i) patents and patent applications (including provisional applications); (ii) registered trademarks, applications to register trademarks, intent-to-use applications or other registrations or applications related to trademarks; (iii) registered Internet domain names; (iv) registered copyrights and applications for copyright registration; and (v) any other Intellectual Property that is the subject of an application, certificate, filing, registration or other document issued, filed with or recorded by any Governmental Authority owned by, registered or filed in the name of Company or any of its Subsidiaries. “Company Rights” means all stock appreciation rights, options, warrants, calls, rights, commitments, conversion privileges or preemptive or other rights or agreements outstanding to purchase or otherwise acquire any shares of Company Capital Stock or any securities or debt convertible into or exchangeable for shares of Company Capital Stock or obligating Company or any of its Subsidiaries to grant, extend or enter into any such option, warrant, call, right, commitment, conversion privilege or preemptive or other right or agreement. “Company Securityholders” means the Company Shareholders and the holders of Company Options and Company Warrants. “Company Source Code” means, collectively, any software source code or, any material portion or aspect of software source code or any material proprietary information or algorithm contained in or relating to any software source code, of any Company-Owned IP Rights or Company Products and Services. “Company Shareholders” means the Company Common Shareholders and the Company Preferred Shareholders. “Company Warrant” means a warrant to purchase shares of Company Common Stock or Company Preferred Stock. “Continuing Employees” means the Offerees (as defined in Section 5.10) who execute the Offeree Documents (as defined in Section 5.10) and remain employees of the Surviving Corporation or any of its Subsidiaries or become employees of Acquirer or any of its Subsidiaries following the Effective Time. “Contract” means any written or oral legally binding and currently executory contract, agreement, arrangement, commitment, undertaking, instrument, permit, mortgage, license, sublicense, letter of intent, quotation, statement of work, contract order or purchase order. “Defense Amount” shall mean $300,000 of the Total Merger Consideration. “Dissenting Shares” shall mean any shares of Company Capital Stock that are issued and outstanding immediately prior to the Effective Time and in respect of which appraisal rights shall have been perfected in accordance with Chapter 23B.13 of Washington Law in connection with the Merger. “Effective Time” means the date and time on which the Merger first becomes legally effective under Washington Law as a result of the filing with the office of the Secretary of State of the State of Washington of the Articles of Merger and the Plan of Merger, in accordance with the relevant provisions of Washington Law. “Employee Plan” means (i) any plan, program, policy, practice or Contract providing for compensation, severance, termination pay, deferred compensation, performance awards, stock or stock-related awards, welfare benefits, fringe benefits or other employee benefits or remuneration of any kind, whether written, unwritten or otherwise, funded or unfunded, including each “employee benefit plan” within the meaning of Section 3(3) of ERISA, which is or has been maintained, contributed to or required to be contributed to by Company or any of its ERISA Affiliates (including those provided, if applicable, through a human resources and benefits outsourcing entity, professional employer organization, or other such provider) for the benefit of any current or former employee, director or consultant of Company or any of its ERISA Affiliates or with respect to which Company, its Subsidiaries or any of its ERISA Affiliates has or may have any Liability and (ii) any International Employee Plan. “Employee Retention Bonus Program” means that certain bonus program for key employees of the Company, subject to the terms and conditions of the form of retention agreement (the “Retention Agreement”), as approved by the Company’s Board of Directors on August 4, 2006. “Employee Retention Bonus Program Amount” means $1,000,000, in the aggregate. “Encumbrance” means, with respect to any asset, any mortgage, deed of trust, lien, pledge, charge, security interest, title retention device, conditional sale or other security arrangement, collateral assignment, claim, charge, adverse claim of title, ownership or right to use, restriction or other encumbrance of any kind in respect of such asset (including any restriction on (a) the voting of any security or the transfer of any security or other asset, (b) the receipt of any income derived from any asset, (c) the use of any asset, and (d) the possession, exercise or transfer of any other attribute of ownership of any asset), in each case (i) except as arising under applicable federal or state securities laws, (ii) except as reflected in the Balance Sheet, and (iii) except for liens for Taxes not yet due and payable. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any Person under common control with Company within the meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations issued thereunder. “Escrow Agent” has the meaning given to such term in the Escrow Agreement. “Escrow Amount” shall mean 20% of the Total Merger Consideration. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Fully-Diluted Series E Preferred Stock” means the sum, without duplication, of (A) the aggregate number of shares of Series E Preferred Stock that are issued and outstanding immediately prior to the Effective Time, and (B) the aggregate number of shares of Series E Preferred Stock issuable upon the exercise of Company Warrants (whether or not then vested or exercisable) or other direct or indirect rights to acquire shares of Series E Preferred Stock (whether or not then vested or exercisable) that are issued and outstanding immediately prior to the Effective Time; provided, however, that Fully-Diluted Series E Preferred Stock shall exclude, for all purposes hereof, New Company Options. “GAAP” means United States generally accepted accounting principles. “Governmental Authority” means any court, administrative agency, commission or other governmental agency or authority. “Intellectual Property” means any and all worldwide industrial and intellectual property rights and all rights associated therewith, including all patents and applications therefor and all reissues, divisions, renewals, extensions, provisionals, continuations and continuations-in-part thereof, all inventions (whether patentable or not), invention disclosures, improvements, trade secrets, proprietary information, know how, technology, technical data, proprietary processes and formulae, algorithms, specifications, customer lists and supplier lists, all industrial designs and any registrations and applications therefor, all trade names, logos, common law trademarks and service marks, trademark and service mark registrations and applications therefor, Internet domain names, Internet and World Wide Web URLs or addresses, all copyrights, copyright registrations and applications therefor, and all other rights corresponding thereto, all mask works, mask work registrations and applications therefor, and any equivalent or similar rights in semiconductor masks, layouts, architectures or topology, all computer software, including all source code, object code, firmware, network and network equipment monitoring, management and security related tools and utilities, development tools, files, records and data, all schematics, netlists, test methodologies, test vectors, emulation and simulation tools and reports, hardware development tools, and all rights in prototypes, breadboards and other devices, all databases and data collections and all rights therein, all moral and economic rights of authors and inventors, however denominated, and any similar or equivalent rights to any of the foregoing. “International Employee Plan” means any Employee Plan that has been adopted or maintained by Company, its Subsidiaries or any of its ERISA Affiliates, whether informally or formally, for the benefit of current or former employees, directors or consultants of Company, its Subsidiaries or any of its ERISA Affiliates outside the United States. “knowledge” means, with respect to any fact, circumstance, event or other matter in question, the knowledge of such fact, circumstance, event or other matter after reasonable inquiry of (a) an individual, if used in reference to an individual or (b) with respect to any Person that is not an individual, the officers, directors and legal or financial personnel of such Person (and, with respect to Section 3.13 (Intellectual Property), additionally, the individuals engaged in technology development activity for such Person) (the persons specified in clause (b) are collectively referred to herein as the “Entity Representatives”).Any such individual or Entity Representative will be deemed to have knowledge of a particular fact, circumstance, event or other matter if (a) such fact, circumstance, event or other matter is reflected in one or more documents (whether written or electronic, including electronic mails sent to or by such individual or Entity Representative) in, or that have been in, the possession of such individual or Entity Representative, including his or her personal files, or (b) such knowledge could be obtained from reasonable inquiry of the persons employed by such Person charged with administrative or operational responsibility for such matters for such Person. “Liability” means any debt, liability or obligation, whether accrued or fixed, absolute or contingent, matured or unmatured, determined or determinable, known or unknown, and whether due or to become due. “Management Carve-Out Bonus Plan and Transaction Success Bonuses Escrow Amount” shall mean 20% of the aggregate amount to be paid pursuant to the terms and conditions of such plans. “Management Carve-Out Bonus Plan” means that certain Second Amended and Restated Management Carve-Out Bonus Plan of the Company effective as of August 4, 2006. “Management Carve-Out Bonus Plan Amount” means 10% of the Total Merger Consideration. “Material Adverse Change” or “Material Adverse Effect,” when used with reference to any Person, means any event, change, violation, inaccuracy, circumstance or effect (each, an “Effect”) (regardless of whether such Effect constitutes a breach of any representations or warranties made in this Agreement) that is or is reasonably likely to be or become, individually or in the aggregate, materially adverse to the condition (financial or otherwise), capitalization, properties, employees, assets (including intangible assets), Liabilities, business, operations or results of operations of such Person and its Subsidiaries, taken as a whole, except to the extent that any such Effect directly results from:(A) changes in general economic conditions (provided that such changes do not affect such Person disproportionately as compared to such Person’s competitors); (B) changes affecting the industry generally in which such Person operates (provided that such changes do not affect such Person disproportionately as compared to such Person’s competitors); (C) any effect, event or change resulting from or arising out of any change in any law or regulation enacted after the Agreement Date which is applicable to Acquirer or Company; or (D) the outbreak of war or international hostilities, acts of war, sabotage or terrorism or military actions or any escalation or material worsening of any such war, hostilities, acts of war, sabotage or terrorism or military actions, whether in the United States or elsewhere, except to the extent that any such event shall have a disproportionate effect on the Company. “New Company Options” means Company Options to purchase Series E Preferred Stock granted pursuant to Section 5.10(c) hereof under the 2007 Equity Incentive Plan. “New Company Option Exchange Ratio” means the quotient obtained by dividing (A)Series E Cash Amount Per Share by (B)the Acquirer Stock Price. “Net Working Capital” means (i) Company’s consolidated total current assets (as defined by and determined in accordance with GAAP) as of the Closing Date less (ii) Company’s consolidated total current liabilities (as defined by and determined in accordance with GAAP) as of the Closing Date, provided, however, that 75% of the first $800,000 of Pre-Closing Severance Obligations, and 100% of amounts above $800,000 of Pre-Closing Severance Obligations, shall not be included in determining current liabilities.By way of clarification, it is the intent of the parties that 25% of the Pre-Closing Severance Obligations up to a maximum of $200,000 shall be included in the calculation of Net Working Capital and that the Acquirer is assuming all other Pre-Closing Severance Obligations.For purposes of calculating Net Working Capital, the Company’s consolidated total current liabilities shall include (i) all indebtedness of the Company for money borrowed whether or not such indebtedness would be treated as a current liability under GAAP and shall with respect to SVB (as defined in Section 5.22), reflect the amount set forth in the Pay-Off Letters (as defined in
